DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2021 has been entered.

Manner of Making Amendments under 37 CFR 1.121
In the interest of expediting prosecution, Applicant’s submission has been accepted. However, Applicant is reminded of the proper format for amendments to the claims. Claims 55-57, 62, and 73 are listed with a status of “Canceled” but claim text also appears (with strike-through marks). No claim text should be presented for any claim in the claim listing with the status of "canceled" (see MPEP 714). 
Please correct in the next reply.

Election/Restrictions
Newly added claims 74-75 do not read on the elected species of a capture member that binds to lentivirus p24 protein. Claims 60-61, as presently amended, no longer read on the elected species. See Restriction requirement mailed 6/21/2019 at page 2, item 2 a.i. 
Accordingly, claims 60-61 and 74-75 have been withdrawn from examination. Claims 42, 45-52, 58-59, 63-64, and 70-72 are subject to examination below.

Priority
The present application was filed on 5/29/2019 as a continuation of U.S. 15/912,277, filed 3/5/2018, which was filed as a divisional of U.S. 13/208.267, filed 8/11/2011 (now U.S. 9,945,850), which claimed benefit under 35 U.S.C. 119(e) to provisional application No. 61/415,218, filed 11/18/2010 and to provisional application No. 61/373,110, filed 8/12/2010.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42, 45-52, 58-59, 63-64, and 70-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description This is a new matter rejection.
Claim 42 recites that “the amount of capture binding member present in the detection region captures a sufficient quantity of the recombinant virus to produce a visible signal only when the recombinant virus in the non-diagnostic sample is present at a concentration above 5 x 105 infectious units per milliliter” (emphasis added). 
Similar language was previously presented in the Replies of 12/20/2019 and 3/16/2020. Support is not found for reasons of record (Final Rejection mailed 1/13/2020 at item 9; Non-Final Rejection filed 8/7/2020 at items 9 and 26).
The claim language “only” in claim 42 implies that visible signal is produced “only” when recombinant virus is present in a non-diagnostic sample at a concentration above 5 x 105 IFU/ml, and not under any other circumstances, e.g., when a “diagnostic” sample is applied, or when a sample is applied that does not contain “recombinant virus” (such as a sample containing non-recombinant virus, or containing isolated p24 protein). 
On the contrary, the specification discloses that the devices of the invention would also produce a signal when other types of samples are used, including samples that do not contain recombinant virus. In particular, a positive signal would also be produced for a sample containing lyophilized recombinant p24 protein [0063], which is a sample that entirely lacks recombinant vector and also has no infectious titer. 
This is due to the fundamental design of the device, which includes a capture antibody that is specific for p24 protein. 
only when a sample containing the indicated level infectious recombinant virus is used. Rather, the capture binding member would also be expected to react with its binding partner/epitope (p24) when the binding partner/epitope is present e.g. in isolated form. 
Thus, while claim 42 implies that visible signal is produced “only” when the concentration of the recombinant virus in a non-diagnostic sample is greater than 5 x 105 infectious units per milliliter, the specification does not describe or enable a device that would only produce signal when infectious recombinant virus is present. As above, the specification discloses that the device equally detects isolated p24 protein, which on its own is non-infectious.
Furthermore, the specification does not describe devices that would produce a positive signal only upon exposure to a “non-diagnostic sample”. Whether a sample is used for a diagnostic or non-diagnostic purpose would depend on what is in the mind of the user. The same exact sample could be used for both a diagnostic or non-diagnostic purpose. The specification does not describe devices that would be able to discern this, and so does not describe or enable devices that produce signal only in response to “non-diagnostic sample”.
Likewise, the specification does not describe or enable devices that would produce a positive signal only when recombinant virus is present, as opposed to a non-recombinant virus. Since the devices of the invention target only the p24 protein component of the virus, there is no 
The specification does not describe any amounts of capture binding members, or any types of capture binding members, that would be capable of producing visible signal “only” when a particular threshold concentration of “recombinant vector analyte” is present in a “non-diagnostic” sample. One skilled in the art cannot envision, based on the specification, what amounts of capture binding member would be capable of producing visible signal “only” in response to such samples (and not also in response to other “diagnostic” samples or samples containing for example isolated/recombinant p24 protein, non-recombinant virus, etc.). 
To remedy, the claim should avoid suggesting that the “only” way to achieve a positive result would be through application of recombinant virus at a concentration above 5 x 105 IFU/ml, since it is clear that under other conditions/samples could also produce positive results. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 42, 45-52, 58-59, 63-64, and 70-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 42 recites that “the amount of capture binding member present in the detection region captures a sufficient quantity of the recombinant virus to produce a visible signal only 5 infectious units per milliliter” (emphasis added). 
The claims are indefinite because it is not clear what amount(s) of capture binding member would be included or excluded by the claims. As discussed in the § 112(a) rejection above, the specification does not state what amounts of capture binding member would produce a visible signal “only” in response to a sample containing recombinant virus, or in particular only when recombinant virus is present in a “non-diagnostic” sample, only when infectious virus is present, etc. 
The specification exemplifies a device having a capture binding member specific for the p24 protein, such that the device also produces a visible signal when isolated p24 protein is supplied to the device (not only when p24 is contained within a recombinant virus). Thus, the disclosed devices do not “only” produce a signal in response to “recombinant virus” when present in “non-diagnostic” sample, but also produce a positive signal in response to isolated p24 (not present as part of a recombinant virus). Likewise, it is not clear how the device itself could distinguish whether the sample is contemplated for a “non-diagnostic” or a “diagnostic” purpose. Such a goal would lie within the mind of the user, not the structure of the device.
The metes and bounds of the claims are unclear because the amount of capture binding member is not defined objectively in a way that allows one to determine what amount(s) would fall within the scope of the claims, but rather is being defined by reference to a sample having particular functional properties. However, the specification does not set forth any basis for understanding what amount(s) would be capable of producing visible signal only in response to the indicated amount of infectious recombinant virus. 

The terminology “non-diagnostic” does not make clear how the device itself is being further limited, given that neither the sample nor the particular method of use are part of the claimed device. Similarly, the claim terminology “recombinant” in reference to the analyte in the sample to be detected does not make clear how the structure of the device is further limited. 
This leads to a situation in which the same exact device might be said to read on the claim in some situations and not others, depending on what is in the mind of the user rather than depending on the construction of the device. It is maintained that such a situation would lead to ambiguity in ascertaining infringement. 
For all of these reasons, it is not clear what amount(s) of capture binding member would be included or excluded by the claims. See also MPEP 2173.05(b).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 42, 45-48, 50-52, and 63-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badwan et al. (WO 2007/068310 A1) in view of Nylese et al. (U.S. 2006/0024842 A1).
Badwan et al. teach immunochromatographic (lateral flow) assay devices for detecting p24 antigen (abstract, pages 3-4), the device comprising at least one sample application site 21, 31 (i.e., sample receiving zone), at least one test zone 22a, 22b, 32 (i.e., detection region) and at least one control zone 23, 33 (i.e., control region). See pages 5-7, 10-11 and Figures 2-4 in particular. Test zone 32 comprises anti-p24 antibody (i.e., capture binding member that specifically binds to analyte; see pages 6-7 and 17). Control zone (23, 33) comprises specific capturing antibodies, which are preferably immobilized (i.e., immobilized control agent; see page 9, last paragraph and page 17).
The specification defines the term "non-diagnostic sample" as follows: 
By "non-diagnostic sample" is meant a sample that has not been obtained from or derived from a living multi-cellular organism, e.g., mammal, in order to make a diagnosis. In other words, the sample has not been obtained to determine the presence of one or more disease analytes in order to diagnose a disease or condition.

When the terminology “non-diagnostic sample” is given its broadest reasonable interpretation in view of the above definitions, such limitations would at best pertain to the intended use of the claimed device. In particular, although Badwan et al. do not explicitly state that their sample application site is configured to receive a “non-diagnostic sample”, such limitations would at best pertain to the intended use of the claimed device. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the 
Further, the sample is not a component part of the claimed device. The material or article worked on (the sample) does not limit the structure of the device (MPEP 2115). 
The device of Badwan et al. meets the claim as it would also be capable of receiving and analyzing such “non-diagnostic” samples; this is evident as the reference indicates that the sample receiving region can be a pad or wick configured to receive fluid test samples, including body fluids or supernatants from cultures (pages 6 and 14-15).
Similarly, although claim 42 as currently amended refers to detecting “recombinant virus”, the claims are directed to a device and not a method of detecting recombinant virus. All that is required is that the device would be capable of detecting recombinant virus. Furthermore, the recitation of “recombinant” analyte does not result in any structural or manipulative difference. This merely denotes the process by which the analyte might be formed, but does not result in any structural difference since the analyte to be detected is not a component part of the device. Again, this would at best pertain to the intended use of the device. 
This is the case since the Badwan et al. device includes a capture binding member that binds to the exact same target as that of Applicants, namely p24. The p24 protein is present in the lentivirus HIV (non-recombinant virus), and may also be present in recombinant virus or it could be provided as isolated p24 protein per se. 
An anti-p24 antibody is the same type of capture binding member as exemplified in the instant application (and is the elected species), and such an anti-p24 antibody would be capable of detecting p24 regardless of context (e.g., as recombinant vector or as non-recombinant virus).

Put another way, the particular goal or intended purpose in the mind of the artisan using the device does not result in a structural difference to the device itself. In this case, the anti-p24 capture binding member of Badwan et al. would be capable of detecting p24 regardless of whether p24 is being detected for a diagnostic or non-diagnostic purpose, and therefore meets the claim. Likewise, the anti-p24 capture binding member would be equally capable of detecting p24 present in either recombinant or non-recombinant virus. 
There is a strong scientific basis to suggest that the prior art device would also be capable of detecting p24 whether p24 is present on a recombinant virus, a non-recombinant virus, or as the isolated protein - the device detects the same target protein as the disclosed device.
Similarly, although Badwan et al. do not explicitly state that their sample receiving region is configured to receive a “non-diagnostic sample”, such limitations would at best pertain to the intended use of the claimed device. The sample is not a component part of the claimed device. The material or article worked on (the sample) does not limit the structure of the device (MPEP 2115). Badwan et al. teach that the sample receiving region can be a pad or wick configured to receive fluid test samples, including body fluids or supernatants from cultures (pages 6 and 14-15). Therefore, it is evident that the device of Badwan et al. would also be capable of receiving “non-diagnostic” samples.
 when the recombinant virus in the non-diagnostic sample is present at a concentration above 5 x 105 infectious units per milliliter”, as above, Badwan et al. teach detection of HIV (lentiviral) p24 protein using anti-p24 antibodies. In their sandwich immunoassay format, the capture binding member captures p24 that is bound in turn to the conjugate/ reporter binding member (page 17, Fig. 2). Badwan et al. also teach that their device produces a visible signal (pages 12 and 15) due to the inclusion of gold conjugates (pages 7-8). 
Badwan et al. teach that their device is ultra sensitive, allowing for detection of 10 pg/ml or lower (page 11, page 29), thereby conveying that their device has a detection limit above which the signal would be produced. 
Badwan et al. differs from the claimed invention in that it fails to specifically teach the threshold concentration of 5 x 105 infectious units per ml.
However, it was known in the prior art to adjust the amount of capture binding member on lateral flow assay devices.
See for example Nylese et al., who teach analogous devices for performing sandwich assays, in which one may adjust the amount of capture reagent present in a capture zone in order to vary the sensitivity of the assay [0056], i.e. such that a capture zone only provides a visually detectable response when the analyte is present at a level higher than a threshold ([0035], [0054], [0056], [0065]-[0067]). 
The device may include multiple capture zones that vary in sensitivity to the analyte, so that each assay region is designed to require a different minimum concentration of analyte be present in the sample in order for a positive result to appear [0054].

Absent evidence of criticality for the particular amount/ concentration of 5 x 105 infectious units per ml, one of ordinary skill in the art could have arrived at a device capable of detecting within this range out of the course of routine optimization, by optimizing the sensitivity or detection limit of the device according to known techniques. In particular, it would have been obvious to optimize the amount of capture binding agent by applying the known technique of Nylese et al., who taught that this parameter can be adjusted in order to obtain a desired threshold concentration of analyte above which a visible positive result is produced. Furthermore, it would have been obvious to arrive at the claimed invention when applying the known technique of Nylese et al. of employing multiple lines of capture binding agent so as to detect multiple different threshold concentrations of analyte.
With respect to claims 51-52, Applicant has identified these claims as reading on the elected species of p24. As above, Badwan et al. teach a capture antibody that binds lentiviral (HIV) protein p24, and so the prior art device would be capable of detecting p24 protein regardless of whether it is present in the context of non-recombinant or recombinant virus/vector.
With respect to claim 45, control zone 33 is downstream of test zone 32 (Fig. 3A).
With respect to claims 46-47, Badwan et al. teach that the device further comprises a gold conjugate containing a monoclonal antibody specific for p24 (i.e., reporter binding member). The conjugates are contained within the device in zones 25, 35 which is positioned upstream of detection region 32, between sample receiving region 31 and detection region 32 (pages 7-8, Fig. 
With respect to claim 48, Badwan et al. teach a sandwich immunoassay format that uses two anti-p24 antibodies that are capable of binding to discrete, non overlapping epitopes on the p24 antigen (page 17, Fig. 2).
With respect to claim 50, Badwan et al. teach that the control zone (23, 33) comprises immobilized non-specific capturing antibodies that capture the conjugated protein non-specifically. For example, where mouse clone antibodies are used as the conjugates (reporter binding member), anti-rabbit antibodies can be used as the non-specific capturing antibodies. See page 8, last paragraph.
With respect to claim 63, Badwan et al. further teach a kit comprising their lateral flow assay device (abstract; pages 1, 16; claim 15).
With respect to claim 64, Badwan et al. teaches a kit comprising a lateral flow assay device substantially as claimed, but fails to specifically teach that the kit further comprises at least a second identical lateral flow assay device. 
However, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 IV. C.). In this case, it would have been obvious to one of ordinary skill in the art to provide multiple lateral flow assay devices in the kits of Badwan and Nylese (e.g., as a multi-pack) so that the end user could run several assays without needing to place multiple orders.

Claims 42, 45-52, 63-64, and 70-72 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nabatiyan et al. (WO 2010/104937 A2) in view of Nylese et al. (U.S. 2006/0024842 A1).
Nabatiyan et al. teach a lateral flow assay device for detection of HIV p24 antigen, comprising a sample receiving membrane, an analyte detection membrane comprising an analyte capture reagent (i.e., capture binding member that specifically binds to p24), and a control reagent capture zone comprising control reagent, such as a line of immobilized anti-mouse IgG. See pages 2, 9, 12, and Figs. 1-2 in particular. Nabatiyan et al. teach a sandwich immunoassay format wherein the capture binding member captures p24 analyte that is also bound to the conjugate/ reporter binding member (Fig. 1). Nabatiyan et al. teach application of fluid samples including blood containing HIV virus (see, e.g., page 15). Thus, the sample receiving region, in being capable of receiving fluid samples, is configured to receive a non-diagnostic sample.
As discussed in detail above, the claim terminology “non-diagnostic sample” and “recombinant vector analyte” fails to distinguish as the sample is not part of the claimed device and Nabatiyan teaches a capture binding member specific for the exact same target, p24. Thus, the device of Nabatiyan would be capable of performing the intended use of detecting whether a non-diagnostic sample comprises recombinant virus, insofar as their device would be equally capable of detecting p24 in samples intended for non-diagnostic or diagnostic goals, and of detecting p24 irrespective of whether p24 is present in recombinant or non-recombinant virus or as isolated protein. Nabatiyan et al. teach that their device is capable of detecting p24 with high sensitivity, and therefore there is a strong scientific basis to suggest that the prior art device would also be capable of detecting p24 when presented on a recombinant vector.

However, Nabatiyan et al. do not explicitly state that the amount of capture binding member captures a sufficient quantity of analyte attached to reporter binding member to produce a visible signal only when a concentration of recombinant virus in the non-diagnostic sample exceeds 5 x 105 infectious units per ml. Nabatiyan et al. is silent as to the particular mount of capture binding member.
Nevertheless, it was known in the prior art to adjust the amount of capture binding member on lateral flow assay devices so as to detect a pre-determined threshold.
See for example Nylese et al., who teach analogous devices for performing sandwich assays, in which one may adjust the amount of capture reagent present in a capture zone in order to vary the sensitivity of the assay [0056], i.e. such that a capture zone only provides a visually detectable response when the analyte is present at a level higher than a threshold ([0035], [0054], [0056], [0065]-[0067]). The device may include multiple capture zones that vary in sensitivity to the analyte, so that each assay region is designed to require a different minimum concentration of analyte be present in the sample in order for a positive result to appear [0054].
Therefore, although Nabatiyan et al. do not explicitly state that the amount of capture binding member captures a sufficient quantity of analyte attached to reporter binding member to produce a visible signal when a concentration of recombinant virus exceeds a concentration of 5 x 105 infectious units per ml, the teachings of Nylese et al. indicate that the amount of capture binding member was recognized in the prior art to be a result-effective variable. There is motivation to optimize result-effective variables (MPEP 2144.05).

With respect to claims 51-52, Applicant has identified these claims as reading on the elected species of p24. It is similarly presumed that claims 71-72 read on the elected species. As above, Nabatiyan et al. as above teach detection of the lentiviral (HIV) protein p24, and so the prior art device would be capable of detecting p24 protein regardless of whether it is present in the context of non-recombinant or recombinant virus/vector.
With respect to claims 46-49, Nabatiyan et al. teach that the device may further include a conjugate pad containing conjugate, specifically a detector particle coated with a second antibody targeted against a second epitope of the p24 protein, thereby reading on the instantly recited reporter binding member. The conjugate pad is downstream of the sample pad and upstream of the detection region (capture lines). See pages 12 and 15. The detector particle may be colloidal metal or a fluorescent microparticle (page 15).
With respect to claim 50, Nabatiyan et al. teach that the control reagent is capable of binding to the labeling reagent (page 2, Fig. 2).

With respect to claim 64, Nabatiyan et al. teach a kit comprising a lateral flow assay device substantially as claimed, but fails to specifically teach that the kit further comprises at least a second identical lateral flow assay device. 
However, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 IV. C.). In this case, it would have been obvious to one of ordinary skill in the art to provide multiple lateral flow assay devices in the kits of Nabatiyan and Nylese (e.g., as a multi-pack) so that the end user could run several assays without needing to place multiple orders.
With respect to claim 70, Nabatiyan et al. teach that kits may further comprise appropriate controls (page 18, last paragraph to page 19, first paragraph), which reads on a control “for the for the recombinant virus” when this terminology is given its broadest reasonable interpretation, in that the purpose of the kit is to detect p24, a protein which may be present on recombinant virus or non-recombinant virus.

Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badwan et al. (WO 2007/068310 A1) in view of Nylese et al. (U.S. 2006/0024842 A1) as applied to claim 42 above, and further in view of either one of Yang et al. (U.S. 2006/0246600 A1) or Nabatiyan et al. (WO 2010/104937 A2).
Badwan et al. and Nylese et al. are as discussed in detail above, which teach a lateral flow assay device substantially as claimed. Badwan et al. however exemplifies colloidal gold as the label, and fails to specifically teach a fluorescent, enzymatic, colorimetric, or radioactive label.

Yang et al. further teaches sandwich assay formats in which the lateral flow device includes the detection zone 31 containing a material such as an antibody capable of binding to analyte. Additionally, the analyte first binds to a specific binding member that is part of a conjugated detection probe, and then also binds to the immobilized antibody at the detection zone so as to form a ternary sandwich complex (see [0058] and [0072]; and also at [0045], [0055]). 
The specific binding members are attached to detectable substances, which can be any substance generally capable of producing a signal that is detectable visually or by an instrumental device [0045]. Examples of suitable detectable substances may include fluorescent compounds, radioactive compounds, and gold [0045]-[0046], [0051]-[0053].
Similarly, Nabatiyan et al. (discussed in detail above) teaches a lateral flow assay device for detection of p24, the same analyte taught by Badwan et al. Furthermore, Nabatiyan et al. teach that the conjugate may contain a label that is colloidal gold or alternatively is a fluorescent microparticle (page 3, first paragraph; page 15, last paragraph; claims 11-12). 
It would have been obvious to one of ordinary skill in the art to employ a fluorescent label (as taught by both Yang and Nabatiyan) because of the art-recognized suitability of these materials for the same purpose as the colloidal gold label of Badwan, namely as labels for lateral flow devices. 

Claims 42, 45-52, and 63-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nylese (U.S. 2006/0024842 A1) in view of European Medicines Agency (“GUIDELINE ON DEVELOPMENT AND MANUFACTURE OF LENTIVIRAL VECTORS”, 26 May 2005, retrieved from https://www.ema.europa.eu/en/documents/scientific-guideline/guideline-development-manufacture-lentiviral-vectors_en.pdf on 6/10/2021, 8 pages total).
Nylese teaches lateral flow assay devices (abstract, [0057]-[0058], Fig. 1) comprising sample receiving region 24 ([0043], Fig. 1). The sample region 24 is capable of receiving fluid source samples [0043] and is thus configured to or capable of receiving non-diagnostic samples. The devices further include at least one capture zone 44 downstream of sample region 24 (abstract, [0013]), wherein the capture zone contains immobilized antibodies specific to the target species to be detected (i.e., detection region that comprises capture binding member that specifically binds to target species; see [0034]-[0035], [0047], [0049], Fig. 2).
Furthermore, the devices of Nylese include control zone 48/98 which contain immobilized capture reagent (i.e., control region comprising an immobilized control agent; see at [0047], [0049], [0071], Figs. 2 and 6).
Nylese also teach that the capture zones have different threshold levels in response to the target species to be detected (abstract, [0012]-[0014], [0015]-[0016], [0035], [0052]). In this manner, it is possible to visually determine whether some threshold concentration of the target species is present in the sample, via a visually detectable signal [0035], [0054]. Thus, a capture zone 44 only provides a visually detectable signal at a given threshold level of analyte concentration in the sample ([0054], claims 2 and 5). The desired sensitivity threshold can be 
Nylese exemplify their device for the target analyte hCG, but teach that their devices can be used for “a wide variety of chemicals” [0033].
Thus, Nylese teaches a lateral flow assay device substantially as claimed, wherein an amount of capture binding member present in the detection region captures a sufficient quantity of target analyte to produce a visible signal only when the target analyte is present at a threshold concentration and not below.
Nylese differs from the claimed invention in that the reference fails to specifically teach that their device is used for detecting whether a non-diagnostic sample comprises an amount of a recombinant virus; or similarly that the capture binding member binds to recombinant virus as the type of target analyte; or that the amount of capture binding member is such that a visible signal is produced only when recombinant virus in the non-diagnostic sample is present at a threshold concentration above 5 x 105 IFU/ml.
European Medicines Agency present guidelines regarding lentiviral vectors, which are used as gene transfer vectors (Introduction). The lentiviruses comprise a genus of the retroviridae family (i.e., retroviruses) and include HIV-1. 
The reference teaches that when using lentiviral vectors (LV), appropriate test should be applied to test for the presence of replication competent lentiviruses (RCL), which might contaminate LV lots despite safeguards.
The presence of RCL can be determined by several means, one of which is to test for p24 gag protein using immunocapture assay; p24 gag being a protein present in HIV-1. For HIV-1-
It would have been obvious to adapt the device of Nylese to the detection of recombinant replication-competent lentivirus, specifically by using antibodies specific to p24, so that one could rapidly detect the presence of replication competent lentivirus contamination in the setting of work involving lentiviral vectors (and specifically those based on HIV-1 lentivirus). One would have been motivated to do this given the recognized importance of detecting lentivirus contamination as taught by European Medicines Agency. More particularly, one skilled in the art would have been motivated to adapt the device of Nylese to detect lentiviral p24 protein (and hence RCL, a recombinant virus, retrovirus, and a lentivirus as variously claimed) in order to detect the presence of RCL which was recognized as a possible source of contamination, and one which must be safeguarded against. Thus for example one skilled in the art would have been motivated to adapt the prior art kit in order to be able to detect this known contamination product so that any contaminated LV lots could be destroyed. 
 One skilled in the art would have had a reasonable expectation of success as Nylese taught that their device is capable of detecting a wide variety of chemicals, including the exemplified protein hCG, and thus adapting the device to detection of the protein p24 would have been viewed as readily feasible. Furthermore, European Medicines Agency taught that RCL can be suitably detected by detecting p24 by immunocapture assay; and the lateral flow device of Nylese also operates by immunocapture using immobilized antibodies.
With respect to claim 45, in the device of Nylese the control zones downstream of the capture zones (detection regions). See, e.g., [0047], [0049], [0071], Figs. 2-6). [0034]-[0035], [0047], [0049], [0071], Figs. 2 and 6.

With respect to claim 48, Nylese teach that the detector reagent interacts with target species present in the source sample and subsequently with the immobilized capture member in a sandwich assay format [0034]-[0035]. Since the target analyte is simultaneously bound in the sandwich complex, it is evident that the detector reagent binds to target analyte at a different location than the capture binding member. Thus when adapting the device of Nylese to the detection of recombinant virus (via p24) as the target analyte as discussed in detail above, it would have been further obvious to similarly assure that this target analyte could be simultaneously bound by the two binding partners as per this known sandwich assay format.
With respect to claim 49, Nylese teach that the detector reagent may be labeled with colored latex beads, colloidal gold particles, or fluorescent or other labels [0050].
With respect to claim 50, Nylese additionally teach that the immobilized capture agent in the control zone 48 may bind to a labeled control antigen, the control antigen also reading on the claimed reporter binding member [0037], [0049]. Like the detector reagent, the control agent is similarly allowed to be carried downstream from the sample region 24 or the conjugate pads [0037], [0046] thus positioned upstream from the detector region and non-stably associated with the lateral flow assay device (as in claim 46).

With respect to claims 63-64, Nylese further teach kits comprising their device, whereby the kits may contain multiple units of devices 210 ([0028], [0080], [0087], Fig. 10).
Furthermore, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 IV. C.). In this case, it would have been obvious to one of ordinary skill in the art to provide multiple lateral flow assay devices in the kits of Nylese (e.g., as a multi-pack) so that the end user could run several assays without needing to place multiple orders.

Claim 58 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badwan et al. in view of Nylese et al. (U.S. 2006/0024842 A1) as applied to claim 42 above, and further in view of Blesch et al. (“Lentiviral and MLV based retroviral vectors for ex vivo and in vivo gene transfer”, Methods 33 (2004) 164–172); or, in the alternative, as being unpatentable over Nabatiyan et al. (WO 2010/104937 A2) in view of Nylese et al. (U.S. 2006/0024842 A1) as applied to claim 42 above, and further in view of in view of Blesch et al.; or, in the alternative, as being unpatentable over Nylese in view of European Medicines Agency as applied to claim 42 above, and further in view of Blesch et al.
Badwan et al., Nabatiyan et al., and Nylese are as discussed in detail above, which teach lateral flow assay devices substantially as claimed but which fail to specifically teach that the device comprises a volume of viral vector packaging supernatant in the sample receiving region. 
Blesch et al. teach determination of lentiviral vector titers, including HIV-1 lentiviral vector titers based on assays that measure the amount of the capsid protein p24 present in the supernatants (see sections 2.2.1.2-2.2.2). Blesch et al. also indicate that ELISAs are available for measurement of p24 levels. 
Badwan also discuss how p24 ELISAs are known (page 2) but indicate advantages of their lateral flow assay device in being a simple/rapid assay (page 4, last paragraph to page 5, first paragraph).
Nabatiyan et al. also discuss how their lateral flow assay devices are inexpensive and comparable to the performance achieved with other tests such as the ELISA assay (page 18, lines 1-3). Nabatiyan et al. also envision use of their assay systems in a variety of immunoassay applications (page 17, lines 4-7).
It would have been obvious to one of ordinary skill in the art to arrive at the claimed invention by using the lateral flow assay devices of Badwan or Nabatiyan in combination with Nylese in order to detect p24 in lentiviral vector packaging supernatants (as taught by Blesch et al.) so that one could determine the titer of a lentiviral vector, allowing one skilled in the art working on gene transfer using a lentiviral vector to know the titer or concentration of a prepared retroviral vector stock. In particular, the devices of Badwan or Nabatiyan are designed to detect the HIV p24 antigen, and Blesch indicates that assays that detect p24 are useful in detecting the titer of lentiviral vector preparations. As such, it would have been obvious to employ the prior art devices for the purpose of assaying p24 in lentiviral vector packaging supernatants in order to determine lentiviral vector titer; as this was a known use for p24 assays. When using the prior art devices for this purpose, it would have been obvious to arrive at the claimed subject matter 
One skilled in the art would have had a reasonable expectation of success as Blesch refer to ELISA assays for measurement of p24, and both Badwan and Nabatiyan indicate that their devices achieve the same purpose as such ELISAs in being capable of measuring p24, but also with additional advantages in being simple/rapid and inexpensive, respectively.
Similarly, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention by using the lateral flow assay devices of Nylese and European Medicines Agency in order to detect p24 in lentiviral vector packaging supernatants (as taught by Blesch et al.) so that one could determine the titer of a lentiviral vector, allowing one skilled in the art working on gene transfer using a lentiviral vector to know the titer or concentration of a prepared retroviral vector stock. In particular, European Medicines Agency indicates the desirability of testing for replication competent lentiviruses when working with lentiviral vectors, which can be done by testing for p24. Blesch further indicates that assays that detect p24 are useful in detecting the titer of lentiviral vector preparations. As such, it would have been obvious to employ the prior art devices for the purpose of assaying p24 in lentiviral vector packaging supernatants in order to determine lentiviral vector titer, something that would have been desirable to those working with lentiviral vectors. When using the prior art devices for this purpose, it would have been obvious to arrive at the claimed subject matter because the devices of Nylese contain the sample during the operation of the device (i.e., after application of the sample to the sample receiving region).

Claim 59 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badwan et al. in view of Nylese et al. (U.S. 2006/0024842 A1) and Blesch as applied to claim 58 above, and further in view of Yang et al.; or, in the alternative, as being unpatentable over Nabatiyan et al. (WO 2010/104937 A2) in view of Nylese et al. and Blesch as applied to claim 58 above, and further in view of Yang et al.; or, in the alternative, as being unpatentable over Nylese in view of European Medicines Agency and Blesch as applied to claim 58 above, and further in view of Yang et al.
The teachings of Badwan, Nylese, Nabatiyan, and Blesch are as discussed in detail above. Badwan, Nabatiyan, and Nylese each teach lateral flow assay devices configured to receive a volume of sample and Blesch teaches assaying sample that is viral vector packaging supernatant. However, the references do not specify any particular volume of sample.
Yang et al., discussed in detail above, also pertains to lateral flow assay devices. The reference teaches inclusion of a metering channel that allows for samples having a volume of less than about 100 microliters to be used, or less than about 25 microliters, or less than about 10 microliters (abstract, [0001], [0004], [0017], [0073]). It is noted that these ranges as taught by Yang et al. overlap the instantly recited ranges of 5-20 or 50-200 microliters.
It would have been obvious to one of ordinary skill in the art to arrive at the claimed invention by applying a low sample volume, as taught by Yang et al., when applying the viral vector packaging supernatant of Blesch to the prior art devices. One skilled in the art would have been motivated to do this in order to conserve the lentiviral vector sample that is intended for gene transfer, and only use as small a quantity as is necessary for measuring p24. One skilled in the art would have had a reasonable expectation of success as Yang et al. indicates that is .

Claims 70-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badwan et al. in view of Nylese et al. (U.S. 2006/0024842 A1) as applied to claim 63 above, and further in view of Shimizu et al. (U.S. 7,579,195 B2); or, in the alternative, as being unpatentable over Nylese (U.S. 2006/0024842 A1) in view of European Medicines Agency as applied to claim 63 above, and further in view of Shimizu et al. (U.S. 7,579,195 B2).
Badwan et al. and Nylese et al. are as discussed in detail above, which teach a kit comprising a lateral flow assay device substantially as claimed, but which fails to specifically teach that the kit further comprises a separate control for the analyte (claim 70). 
Shimizu et al. also pertains to lateral flow assay devices (abstract, Figs. 5-6, col. 6, lines 62-64; col. 14, line 11 to col. 15, line 27). Furthermore, Shimizu teaches that the devices may be included as part of a kit together with a positive control containing an analyte (col. 8, lines 32-35). 
It would have been obvious to one of ordinary skill in the art to include a positive control with the kit of Badwan and Nylese (or alternatively, that of Nylese and European Medicines Agency), by applying the known technique of Shimizu et al. In particular, one skilled in the art would have been motivated to provide the prior art lateral flow device together with a positive control for convenience, so that the user would have together all necessary materials for performing an assay. Although not explicitly stated in Shimizu et al., the benefits of positive controls were well known in the prior art as a way of verifying that the assay ran correctly. This is taken to be admitted prior art as Applicant has not specifically traversed this assertion.


Response to Arguments
Applicant’s arguments filed 3/4/2021 have been fully considered. The § 102 rejections are withdrawn in view of Applicant’s amendments to claim 42 to recite the specific threshold concentration of 5 x 105 infectious units per milliliter.
With respect to the § 103 rejections based on Badwan or Nabatiyan in view of Nylese, Applicant’s arguments regarding the sensitivity of the prior art devices in relation to the claimed threshold level were previously advanced in the reply of 1/28/2021, but are not persuasive for reasons already of record. 
Applicant has not presented sufficient evidence to show that the claimed threshold is critical, nor it actually differs from the detection sensitivities of Badwan and Nabatiyan. Although counsel argues that they are different, the magnitude of the difference (if any) is not readily clear being that they are reported using different units of measurement. Applicant has not clearly established for example what the prior art detection thresholds would equate to in units of infectious units per milliliter, thus a meaningful comparison with the prior art has not been made. 
Notwithstanding, Nylese indicates that one can adjust to detect various different thresholds. Thus, there is no evidence that one skilled in the art would have chosen only the highest sensitivity as a single threshold, rather than equipping the device to detect a range of different threshold concentrations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Foster whose telephone number is (571) 272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699